Name: Commission Regulation (EEC) No 1369/78 of 22 June 1978 amending Regulations (EEC) No 1687/76 and (EEC) No 649/78 with regard to the designation of butter for direct consumption as concentrated butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/30 Official Journal of the European Communities 23 . 6 . 78 COMMISSION REGULATION (EEC) No 1369/78 of 22 June 1978 amending Regulations (EEC) No 1687/76 and (EEC) No 649/78 with regard to the designation of butter for direct consumption as concentrated butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1038/78 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2714/72 (4), and in particular Article 7a thereof, Whereas Articles 5 ( 1 ) (3) and 9 (2) (3) of Commission Regulation (EEC) No 649/78 of 31 March 1978 on the sale at reduced prices of intervention butter for direct consumption as concentrated butter (5 ) contain desig ­ nations for the butter sold under this Regulation ; whereas in order to comply with current usage an addi ­ tion should be made to the English text at these places ; whereas Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 1027/78 (7), should also consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 649/78 is hereby amended as follows : 1 . in the third indent of Article 5 ( 1 ), the words 'or "concentrated butter for cooking" are added to the English designation "butteroil for cooking" ' ; 2 . in Article 9 (2), the English designation shall read : "Butter for processing into butteroil or concen ­ trated butter (Regulation (EEC) No 649/78)" ' ; 3 . in Article 9 (3), the English designation shall read : "Butteroil for cooking (Regulation (EEC) No 649/78)" or "concentrated butter for cooking (Regu ­ lation (EEC) No 649/78)" Article 2 In the Annex to Regulation (EEC) No 1687/76 Section ' II . Products subject to a use and/or destina ­ tion other than that mentioned under I', in paragraph 15a, the English designation for entry in Section 104 of the control copy shall read as follows : 'For processing into butteroil or concentrated butter and subsequent direct consumption (Regula ­ tion (EEC) No 649/78)'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 June 1978 . For the Commission Finn GUNDELACH Vice-President 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 134, 22 . 5 . 1978 , p. 4 . (3 ) OJ No L 169, 18 . 7. 1968 , p. 1 . (4) OJ No L 295, 28 . 12. 1972, p . 15 . (5 ) OJ No L 86, 1 . 4 . 1978 , p. 33 . (6) OJ No L 190 , 14 . 7 . 1976, p. 1 . 7) OJ No L 132, 20 . 5 . 1978 , p. 53 .